Citation Nr: 0618793	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  99-18 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from August 1964 to 
March 1988.  The veteran died in December 1998, and the 
appellant is his surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The record shows that in September 2002, the Board undertook 
additional development of the appeal issue on its own 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This practice was 
invalidated in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), and in July 
2003, the Board remanded the case to the RO for additional 
development.  The case was recently returned to the Board.


FINDINGS OF FACT

1.  The veteran had service in Vietnam during the Vietnam era 
and his exposure to herbicides during that service may be 
presumed.

2.  The veteran had not established service connection for 
any disability during his lifetime.  

3.  There is no competent evidence associating the certified 
cause of the veteran's death, metastatic adenocarcinoma of 
the stomach, to the veteran's military service on any basis, 
including exposure to herbicides. 



CONCLUSIONS OF LAW

1.  Metastatic adenocarcinoma of the stomach was not incurred 
in or aggravated by active service and it may not be presumed 
to have been incurred or aggravated in service, including as 
the result of exposure to herbicides.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005). 

2.  A service connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claim was pending on November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The January 2004 RO letter informed the appellant of the 
provisions of the VCAA and she was advised to identify any 
evidence in support of the claim that had not been obtained.  
It informed the appellant that VA would obtain pertinent 
federal records.  She was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the appellant of the 
information and evidence necessary to substantiate the claims 
as required by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  A VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
of the claim and as a result the timing of the notice does 
not comply with the express requirements of the law as 
discussed in Pelegrini.  However, the initial VCAA-specific 
development that was subsequently completed prior to the RO 
reviewing the matter in April 2006, which cured the timing 
deficiency.  The VCAA specific letter in January 2004 was 
issued pursuant to a Board remand in July 2003.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006), noting 
the timing defect can be cured, as it was here, prior to and 
through a Board remand followed by VCAA directed notice.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claim.  See also, VAOPGCPREC 01-04.  The Board notes 
that the January 2004 VCAA-specific letter informed the 
appellant that she could submit information relevant to the 
appeal in addition to other specific evidentiary sources.  In 
addition she received another duty to assist letter in 
January 2006 she was encouraged to send "any information or 
evidence" as soon as possible.  Together, the Board finds 
these statements adequately presented the fourth content 
element.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and she was provided notice covering all content 
requirements sufficiently.  The content of the VCAA notice 
supports the conclusion that the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  Furthermore, as the Board is denying service 
connection for the cause of death there is no potential 
prejudice in any deficiency in notice regarding the effective 
date for death compensation.  The Board also notes that the 
notice of the rating decision, the statement of the case and 
supplemental statement of the case were thorough in 
presenting information the appellant needed to pursue this 
appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained service medical records and private 
treatment records which the appellant identified.  The 
appellant submitted a substantial amount of medical 
literature to support the claim.  The RO concluded that an 
examination/opinion was not necessary to decide the claim, 
and the Board will comment on this further in the discussion 
of the merits of the claim.  Thus, the Board finds the 
development is adequate when read in its entirety and that it 
satisfied the obligations established in the VCAA and the 
Board's remand order.  

In summary, the Board finds that reasonable efforts have been 
made to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  The record has been supplemented 
with relevant clinical records and information that will 
support an informed determination.  VA's duty to assist the 
veteran in the development of the claim has been satisfied 
and the Board will turn to a discussion of the claim on the 
merits.


Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of a death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (2005).  

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A number of 
specific disorders enumerated in the statute and in VA 
regulations, such as malignant tumors, are presumed by law to 
have been incurred in service if they manifest to a degree of 
10 percent or more within one year.  For certain diseases, 
including non-Hodgkin's lymphoma, respiratory cancers and 
soft tissue sarcoma, extended presumptive periods exist with 
respect to herbicide-based claims.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2005).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999), as applicable to claims of 
service connection for cause of death, see, e.g., Lathan v. 
Brown, 7 Vet. App. 359 (1996) and as applicable to claims of 
service connection for residuals of herbicide exposure see, 
e.g., Brock v. Brown, 10 Vet. App. 155 (1997); Darby v. 
Brown, 10 Vet. App. 243 (1997).  

The Board recognizes that the claim may be considered on a 
basis other than such exposure.  See for example Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000);  Hensley v. West, 212 
F.3d 1255 (Fed. Cir. 2000) and Molloy v. Brown, 9 Vet. App. 
513 (1996).  Although here, the appellant relies on the 
veteran's herbicide exposure as the basis for death 
compensation.  The record shows she has pursued the claim 
solely on the theory of an herbicide-related cause for the 
ultimately fatal metastatic adenocarcinoma of the stomach.  
In addition, the representative argues that medical 
information in Textbook of Internal Medicine (Kelly) supports 
the claim that the veteran's death was the result of 
"gastric lymphoma" that is most commonly a non-Hodgkin's 
lymphoma.  

Significant to the facts of this case is that applicable law 
and regulations do not include primary gastrointestinal 
cancer as a disease for which presumptive service connection 
may be granted on the basis of AO exposure.  However, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The appellant's principal contention as reflected in the 
record is that the fatal disease resulted from the veteran's 
exposure to herbicides.  Regarding the threshold element of 
establishing exposure to herbicides, the veteran's DD Form 
214 confirms his Vietnam service during the Vietnam era.  
Thus, he satisfies the element of active military service in 
the Republic of Vietnam during the Vietnam era, and there is 
no affirmative evidence to find that he should not be 
presumed to have been exposed to an herbicide agent during 
such service.  See 38 U.S.C.A. § 1116(a)(3) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2005) providing that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service."  His military specialty was chemical 
operations specialist.  




The record shows that the immediate certified cause of the 
veteran's death in December 1998 was the result of metastatic 
adenocarcinoma of the stomach.  The certifying official did 
not list any other significant condition contributing to 
death and noted the interval between onset and death was 
approximately two months.  The veteran's service medical 
records are pertinently unremarkable.  The record of medical 
treatment after service is related to the evaluation of the 
fatal adenocarcinoma and shows that when he was hospitalized 
in October 1998 he had experienced unspecific 
gastrointestinal symptoms and weight loss for several months.  
The expected primary pancreatic carcinoma was not confirmed 
at surgery when he was found to have primary linitis plastica 
(gastric carcinoma) that was metastatic to the liver and 
pancreas.  Thus the pertinent history is initially about a 
decade after military service, and the appellant did not 
submit or identify a medical opinion supporting the initial 
manifestation of the gastric carcinoma during service or to a 
compensable degree during the first post service year.  

In addition to the previously mentioned medical information, 
the appellant's representative submitted other medical 
reference texts to support a relationship between the cause 
of death and herbicide exposure.  Mortality Among Army 
Chemical Corps Vietnam Veterans, N. Dalager and H. Kang, 
American Journal of Industrial Medicine (1997); Harrison's 
Principles of Internal Medicine, 12th ed.  In addition the 
record contained a March 1999 letter from the VA Chief Public 
Health and Environmental Hazards Officer seeking the 
veteran's participation in a study of Army personnel served 
in a chemical military occupational specialty during the 
Vietnam era.  This was to obtain data for a feasibility study 
that supported the assumption that that some Army Chemical 
Corps Vietnam veterans were heavily exposed to dioxin in 
Vietnam.  See US army chemical corps Vietnam veterans health 
study: preliminary results, Kang, et al (Chemosphere 43 
(2001).  



The Board must analyze the credibility and probative value of 
all evidence, account for the evidence that it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any favorable material.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  The Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  In essence, the 
argument on appeal attempts to change the undisputed 
diagnosis of adenocarcinoma of the stomach to lymphoma, 
specifically non-Hodgkin's lymphoma solely through medical 
literature.  The appellant's belief, no matter how sincere, 
does not establish her competency as a lay person to offer a 
competent opinion in a matter of medical causation or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board observes that the generally applicable standard for 
establishing the value of evidence such as the representative 
cited and submitted was discussed in Roberts v. West, 13 Vet. 
App. 185, 188-89 (1999).  In order to establish service 
connection by means of such treatise evidence it must "not 
simply provide speculative generic statements not relevant to 
the veteran's claim."  See Wallin v. West, 11 Vet. App. 509 
514 (1998).  Instead, standing alone, the evidence must 
discuss generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  See Sacks v. West, 
11 Vet. App. 314, 317 (1998).  

The material submitted does not have the requisite "degree of 
certainty" required by Wallin and Sacks, supra; see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease . . . [is] too general and 
inconclusive ...").  The material the appellant submitted is 
general information and as such is of little probative value, 
in view of the medical evidence that did establish the nature 
of the fatal disease as an adenocarcinoma and not a lymphoma.  
The information provided from Harrsions's Principles of 
Internal Medicine and Textbook of Medicine (Kelly) clearly 
differentiates between adenocarcinoma which Textbook of 
Medicine discusses under adenocarcinoma and gastric lymphoma 
which accounts for a very small percentage of gastric 
cancers.  Furthermore, the authors of Mortality Among Army 
Chemical Corps Vietnam Veterans reported there was a 
significance of digestive disease primarily due to liver 
cirrhosis and that nonsignificiant elevated relative risks 
were observed for all cancers combined. 

The VCAA duty to assist regarding the necessity of a medical 
examination/opinion does not attach where as here the 
appellant simply relates a disorder to military service there 
is no competent medical opinion relating it or other 
competent evidence he suffered an event or injury that may be 
associated with symptoms reported.  See Duenas v. Principi, 
18 Vet. App. 514, 519-20 (2004).   

Furthermore, the Board observes that the VA Secretary has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted and has provided notice of 
the available research regarding any likely association.  
See, e.g., Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. 27630-641 (May 20, 2003), 67 
Fed. Reg. 42600-608 (June 24, 2002), 64 Fed. Reg. 59232-243 
(November 2, 1999), 61 Fed. Reg. 41422-449 (August 8, 1996), 
59 Fed. Reg. 341-46 (January 4, 1994).  Regarding 
adenocarcinoma of the stomach, in the 1996 notice VA noted 
that gastrointestinal tumors (stomach cancer, pancreatic 
cancer, colon cancer, and rectal cancer) were assigned to a 
category labeled limited/suggestive evidence of no 
association with herbicide exposure.  This is defined as 
meaning that several adequate studies, covering the full 
range of levels of exposure that humans are known to 
encounter, are mutually consistent in not showing a positive 
association between herbicide exposure and the particular 
health outcome at any level of exposure.  There were many 
credible studies concerning these conditions that showed no 
association or a negative association with herbicide 
exposure.  Accordingly, the Secretary found that the credible 
evidence against an association between gastrointestinal 
tumors and herbicide exposure outweighs the credible evidence 
for such an association, and he has determined that a 
positive association does not exist.  61 Fed. Reg. 41442, 
448-49.  The subsequent VA notices continued to assign 
gastrointestinal tumors to this category after review of more 
recent credible studies concerning all of these conditions 
that generally showed no association or a negative 
association with herbicide exposure.  64 Fed. Reg. at 59243.  

VA noted in the 2002 Federal Register notice that the 
incidence of stomach, colon, rectal, and pancreatic cancers 
increases with age for individuals between 45 and 59.  Other 
risk factors vary for these cancers but always include family 
history of the same form of cancer, certain diseases of the 
affected organ, and dietary factors.  VA noted that, with 
only rare exceptions, studies on gastrointestinal tract 
cancers and exposure to herbicides in production, from 
agricultural use, from environmental sources, and among 
veteran populations provided no evidence of any increase in 
risk.  Also, it was noted that among studies of Vietnam 
veterans there was no significant evidence of an association 
between herbicide exposure and any GI cancer. 67 Fed. Reg. at 
42607.  The most recent update took into account the 
available evidence and analysis to conclude that the credible 
evidence against an association between herbicide exposure 
and gastrointestinal cancers outweighed the credible evidence 
for such an association.  68 Fed. Reg. at 27639.

Thus, the veteran's gastrointestinal cancer remains in the 
category of disorders having limited or suggestive evidence 
of no association.   See Arnesen v. Brown, 8 Vet. App. 432, 
440 (1995) (holding a claimant may be charged with notice of 
material published in the Federal Register).  Furthermore, 
the Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions, and certainly cannot 
oppose the competent evidence against the claimed association 
with exposure to herbicides.  In general the literature the 
appellant provided for the record seems consistent with other 
research VA has reviewed.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The appellant has not identified or 
submitted evidence that would tend to place the competent and 
probative evidence regarding the cause of death in relative 
equipoise.

The Board appreciates the veteran's service on behalf of his 
country.  Regrettably, however, the Board concludes that the 
preponderance of the evidence in this case is against 
relating the development of the fatal adenocarcinoma of the 
stomach to any exposure by the veteran to herbicides during 
military service.  See, e.g., Davis v. West, 13 Vet. App. 
178, 183-84 (1999).  See also, Struck v. Brown, 9 Vet. 
App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Although the appellant is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death on any basis, including as secondary to 
herbicide exposure.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


